No. 99-40428
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40428
                          Summary Calendar


RICHARD A. CHISM,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 3:98-CV-13
                       - - - - - - - - - -
                         January 26, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.


PER CURIAM:*

     Richard A. Chism appeals the district court’s judgment

affirming the decision of the Commissioner of Social Security

denying his claim for disability insurance benefits.   He argues

that the Commissioner erred by failing to consider new evidence

from the Department of Veteran’s Affairs (VA), including a

decision which gave him a 100 percent disabled rating based on a

diagnosis of major depression and headaches and post-traumatic

stress disorder (PTSD).   He also contends that if this new

evidence is considered, the Commissioner’s decision is not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 99-40428
                                -2-

supported by substantial evidence.

     Chism last met the insured status requirements for social

security disability benefits on December 31, 1988.    The VA rating

decision found that Chism was totally disabled as of September

26, 1992.   There is no retrospective diagnosis of Chism’s

condition at the time of his insured status, and he has not

pointed to any corroborative lay testimony regarding his

disability at that time.   Cf. Likes v. Callahan, 112 F.3d 189

(5th Cir. 1997).   Therefore, Chism has not met the standard for

remanding this action for consideration of new evidence.     See

Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).

     Because Chism does not argue that the Commissioner’s

decision is not supported by substantial evidence if the new

evidence is not considered, we pretermit discussion of this

issue.

     AFFIRMED.